The employer and its insurance carrier have appealed from an award of death benefits made to the widow of a deceased workman and to two minor children. The decedent was a resident of the State of New York and was employed as a pressman by the employer, whose office address was 580 Fifth Avenue, New York City. He worked for the employer nine or ten years and then became disabled as a result of benzol poisoning, an occupational disease. Later he worked for the same employer in New Jersey. On August 6, 1942, he became disabled from the effects of benzol poisoning due to exposure in New York State. He died as a result of the poisoning on October 6, 1942. The Industrial Board found that it had jurisdiction of the claim and that the claim for death benefits comes within the provisions of the Workmen’s Compensation Law. The evidence sustains the finding. Award affirmed, with costs to the State Industrial Board. All concur. [See post p. 935.] ’